                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00328-CMA-STV

MANUEL J. MCGEE,

         Plaintiff,

v.

GABRIEL PACHECO,
PAMELA JONES, and
JEREMY BACA,

     Defendants.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

         This matter is before the Court on Plaintiff’s Motion for Spoliation (the “Motion”).

[#192]     The Motion was referred to this Court.        [#193]   This Court has carefully

considered the Motion and related briefing, the case file, and the applicable case law.

Neither party requested an evidentiary hearing and the Court has determined that oral

argument would not materially assist in the disposition of the Motion. For the following

reasons, the Court GRANTS IN PART and DENIES IN PART the Motion. 1




1 In considering the Motion, the Court is mindful that Plaintiff is proceeding in this matter
pro se. “A pro se litigant’s pleadings are to be construed liberally and held to a less
stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).
“The Haines rule applies to all proceedings involving a pro se litigant.” Id. at 1110 n.3.
The court, however, cannot be a pro se litigant’s advocate. See Yang v. Archuleta, 525
F.3d 925, 927 n.1 (10th Cir. 2008).
I.     BACKGROUND FACTS 2

       This case arises out of an alleged use of excessive force at the San Carlos

Correctional Facility (“SCCF”) in Colorado. [See generally #97] Specifically, Plaintiff

alleges that on October 4, 2019, he was suffering from a previously broken right arm

that has a six-inch steel plate with six screws. [Id. at 4, 8, 10] After Plaintiff got into an

argument with two officers in the recreation room and was escorted back to his cell in

Unit IR, Plaintiff flooded his cell and made threats of self harm if he was not permitted to

see the shift commander. [Id. at 8] When Plaintiff spoke with the shift commander, he

requested to be moved from Unit IR to Unit 2W to get away from the two officers with

whom he had the argument, and the shift commander agreed. [Id. at 9]

       Plaintiff was then escorted from the Unit IR multipurpose room to the Unit 2W

multipurpose room. [Id.] Because Plaintiff had made threats of self-harm, Plaintiff was

required to speak to a mental health technician. [Id.] Pursuant to prison protocol, in

order for Plaintiff to speak to a mental health professional, he was required to be placed

in universal restraints—chains with handcuffs that attached to the table in the

multipurpose room. [Id. at 9-10] Plaintiff alleges that Defendant Officer Jeremy Baca

placed the universal restraint handcuffs too tightly on Plaintiff’s broken right arm and

then proceeded to act aggressively, moving very fast and intentionally pulling very hard

on the chains. [Id. at 10] Plaintiff felt a sharp, piercing pain in his right arm, and



2 The background facts are drawn from the evidence submitted by the parties with their
briefing on the Motion and Plaintiff’s operative complaint [#97], which Plaintiff attested
contained “true and correct” information under penalty of perjury [id. at 29]. Although
the parties’ declarations submitted with the briefing on the Motion contain some factual
disputes, because none of the disputed facts is essential to the resolution of the instant
Motion, the Court finds it unnecessary to conduct an evidentiary hearing in connection
with the Motion.
                                              2
screamed out in pain for Defendant Baca to both stop and loosen the handcuff. [Id. at

10] Plaintiff alleges that he told Defendant Baca that he had a broken right forearm with

a steel place and screws and that there was no need for this type of treatment as

Plaintiff was not resisting.    [Id. at 10-11]    Plaintiff contends that he pleaded with

Defendant Baca to loosen the handcuff on his right arm, but that he refused to respond.

[Id. at 11]

         Plaintiff contends that he also asked Defendant Officer Gabriel Pacheco, who

was standing on the right side of Plaintiff at the time, to loosen the right handcuff, but

Defendant Pacheco ignored Plaintiff. [Id. at 11] According to Plaintiff, Defendant Baca

and Defendant Pacheco both gave Plaintiff a “hateful” look and left the 2W multipurpose

room. [Id. at 11]

         Plaintiff contends that he then requested another officer who entered the

multipurpose room to loosen the handcuffs, but he too ignored Plaintiff. [Id.] Plaintiff

then asked a mental health technician and various other officers to get someone from

medical to assist him with the pain caused by the handcuffs, but the officers ignored him

and no one from medical came. [Id.] Plaintiff remained in the universal restraints in the

Unit 2W multipurpose room for approximately four or five hours. [Id. at 12]

         Plaintiff was then moved to a back hallway to be strip searched prior to being

placed on a mental health watch. [Id.] Defendant Pacheco conducted the strip search.

[Id. ]   According to Plaintiff, Defendant Pamela Jones, a nurse, then arrived to do a

restraint check per medical protocol to make sure the restraints were not cutting off

circulation to Plaintiff’s limbs. [Id.] Plaintiff contends that, pursuant to that protocol, the

nurse is supposed to insert his or her forefinger between the handcuff and the inmate’s



                                              3
skin to ensure the handcuffs are not too tight and to request that the officer loosen the

handcuffs if they are. [Id.] Plaintiff alleges that Defendant Jones failed to conduct a

proper restraint check and, even though she was unable to insert her finger between the

right handcuff and Plaintiff’s forearm, did not request the officer to loosen the handcuffs.

[Id. at 12-13]   Plaintiff contends that Defendant Jones asked Plaintiff whether he had

any injuries, and Plaintiff responded that he had a broken right forearm, that the

handcuffs were too tight, and that he was feeling numbness in his right arm. [Id. at 13]

Plaintiff alleges that he told Defendant Jones that Defendant Baca placed the right

handcuff too tight around his broken right arm where the steel plate is located. [Id.]

According to Plaintiff, Defendant Jones acknowledged that Plaintiff’s arm was red, but

when Plaintiff requested that she have the officer loosen the handcuffs, she too ignored

his request and left the hallway. [Id.]

       On October 9, 2019, Plaintiff filed a step one grievance related to the October 4,

2019 incidents. 3 [#192 at 19] In the grievance, Plaintiff stated that the staff member

who had placed the restraints on him was being aggressive, pushed and pulled too

hard, and placed the restraints on too tightly.     [Id.]   Plaintiff stated that Defendant

Pacheco forced Plaintiff’s arm behind his back, because the right handcuff was too tight

for Plaintiff to do it himself. [Id.] Plaintiff indicated that he asked the staff member,

Defendant Pacheco, and Defendant Jones to loosen the cuffs, but they all refused. [Id.]

Plaintiff stated that he was hurt in the incident, and Defendant Jones refused him a

medical emergency. [Id.]




3 Plaintiff dated the grievance October 5, 2019, but it indicates that it was received by
prison officials on October 9, 2019. [#192 at 19]
                                             4
       On October 22, 2019, Plaintiff filed a step two grievance related to the October 4

incident. [Id. at 21] Once again, Plaintiff indicated that a staff member had pulled on

Plaintiff’s arm despite Plaintiff telling the staff member that the restraints were too tight.

[Id.] Plaintiff stated that he felt a burning pain in his arm from the staff member’s

actions. 4 [Id.]

       On November 1, 2019, Plaintiff filed a second step one grievance related to the

medical treatment he received in response to the October 4 incidents. [Id. at 13] In it,

Plaintiff stated that “there [wa]s something wrong with [Plaintiff’s] broken right forearm.”

[Id.] Plaintiff further explained that he could not put much weight on his right arm and

that he wanted an x-ray to be taken. 5 [Id. at 13]

       On February 7, 2020, Plaintiff filed the instant action alleging excessive force

related to the October 4, 2019 incidents. [#1] On December 10, 2020, Plaintiff filed a

motion seeking to compel various items, including video of the alleged incident. [#151;

see also #154] Defendants responded by indicating that the video of the incident no

longer existed because the videos “were not retained in accordance with the Colorado

Department of Corrections’ [“CDOC”] normal retention policy.” [#165 at 1] Based upon

the representation that the videos no longer existed, the Court denied the motion to

compel to the extent it sought to obtain the videos, but allowed Plaintiff to file a motion

for sanctions with respect to the videos. [#189]




4 Plaintiff filed a step three grievance related to the October 4 incident. [Id. at 20] As
detailed below, however, that grievance was filed after the video recordings at issue in
this Motion were destroyed. [Id.]
5 Plaintiff filed related step two and three grievances but those grievances were filed

after the videos had been destroyed. [Id. at 14-17]
                                              5
       On February 10, 2021, Plaintiff filed the instant Motion.      [#192]   Defendants

responded on March 15, 2021. [#205] As part of their response, Defendants submitted

an affidavit from Major Dave Allen, an Administrative Services Manager at the SCCF.

[#205-1] In the affidavit, Major Allen testified that SCCF has more than 250 NetVu

Sprite cameras that cover the facility and approximately 35 hand held cameras that can

be checked out to staff to carry on their person. [Id. at ¶ 4]

       Ceiling cameras from Unit 1 Right—the cameras that would have captured video

of the October 4, 2019 incidents—are part of the Sprite system. [Id. at ¶ 5] These

cameras record video but not audio. [Id.] The ceiling cameras from Unit 1 Right are

connected to a DVR. [Id. at ¶ 7] These recordings are stored for thirty days. [Id.]

Within this thirty day period, staff can archive the videos. [Id.] After the thirty day

period, the videos are no longer available. [Id.] According to Major Allen, SCCF staff

use the hand held cameras to record video during certain operations, including

searches. [Id. at ¶ 8] The videos from these cameras are not retained after a shift ends

unless they are specifically archived. [Id.]

       SCCF’s normal practice is to only archive video where either a use of force or a

critical incident such as a crime or incident with significant injuries or property damage

has occurred. [Id. at ¶ 9] When a correctional officer is involved in a use of force, it is

that officer’s responsibility to so indicate in an Incident Report submitted to the Shift

Commander. [Id. at ¶ 10] Based upon his review of the Incident Reports relating to the

October 4, 2019 incidents, Major Allen testified that, because “[n]o use of force was

involved and [the October 4, 2019 incident] would not otherwise be considered a critical




                                               6
incident[,] [i]t did not . . . meet the standard for archiving video from either the

responders’ hand-held cameras or the ceiling cameras.” [Id. at ¶ 11]

        After reviewing the Motion and Defendants’ response, the Court sua sponte

issued an Order requiring Plaintiff to file a reply addressing: 1) when Plaintiff alleges

Defendants became aware of Plaintiff’s injuries and the possibility of litigation, 2)

whether Plaintiff believes the evidence was destroyed intentionally or in bad faith and, if

so, what evidence Plaintiff had to support that assertion, and 3) the specific sanctions

Plaintiff seeks. [#206] The Court required Plaintiff to submit an affidavit detailing the

efforts he undertook prior to litigation to: 1) obtain medical care for his injuries, and 2)

pursue an excessive force claim.        [Id.]       In that same Order, the Court ordered

Defendants to file a sur-reply addressing: 1) whether the guards’ handheld cameras

record audio in addition to video, and 2) whether there are any procedures that provide

guidance on when staff should report a use of force incident that would trigger the

preservation of any video evidence. [Id.] The Court further ordered Defendants to

submit affidavits from Defendants Baca and Pacheco setting forth when they became

aware that Plaintiff contended: 1) he was injured, and 2) that excessive force was used.

[Id.]

        Plaintiff filed his reply on March 26, 2021. [#209] As part of his reply, Plaintiff

submitted his own declaration. [#209-1] In it, Plaintiff declares that, upon the right

handcuff being placed too tightly over his previously broken right arm, he “immediately

complained of pain and informed both [Defendant] Baca and [Defendant] Pacheco and

several other officers about [his] pre-existing injury, but was ignored.”      [Id. at ¶ 3]

Plaintiff further swears that when a mental health representative arrived, Plaintiff asked



                                                7
the representative to get medical but medical never arrived in the multipurpose room.

[Id. at ¶ 4] Later, when Defendant Jones conducted a restraint check, Plaintiff informed

Defendant Jones of his prior injury and asked her to have the officer loosen his right

handcuff. [Id. at ¶ 7] Although Defendant Jones allegedly could not insert her forefinger

between the cuff and Plaintiff’s arm and observed that his arm was red, Defendant

Jones refused to have the officer loosen the handcuff and left without addressing

Plaintiff’s pain. [Id.] Plaintiff further testifies that, after Defendant Jones left, Plaintiff

told Defendant Pacheco that he was unable to put his right arm behind his back as

instructed due to the right handcuff being too tight, but Defendant Pacheco forced his

right arm behind his back anyway. [Id. at ¶ 8] After being placed in a cell, Plaintiff

called the control center and requested a medical emergency. [Id. at ¶ 9] Defendant

Jones responded, but told Plaintiff that she was “not giving [Plaintiff] a medical

emergency for that.” [Id.] After Plaintiff started kicking his cell door, Defendant Jones

returned and again explained that she would not give him a medical emergency and,

when Plaintiff demonstrated that he was able to put his arms above his head and out to

the sides and front, Defendant Jones denied him pain medication. [Id.] Plaintiff testifies

that he submitted a medical kite for pain mediation on October 5, 2019, but was not sent

to see the nurse practitioner until October 10, 2019. [Id. at ¶¶ 10-11] Plaintiff states

that he was taken to an outside hospital on November 1, 2019, but the x-ray was

normal. [Id. at ¶¶ 13-14]

       On April 16, 2021, Defendants filed their sur-reply.        [#223]   In the sur-reply,

Defendants acknowledged that the handheld cameras had both audio and video

recording. [Id. at 1] Defendants further acknowledged that SCCF has policies in place



                                              8
that define a use of force incident that would trigger the preservation of video evidence.

[Id. at 2] Specifically, a use of force incident is defined as:

       Any incident involving physical force, chemical agents, or lethal force . . . to
       include all discharges of firearms, except where no offender resistance is
       encountered in the application of mechanical restraints.

[#223-1 at 3]

       Both Defendants Baca and Pacheco submitted affidavits with the sur-reply.

[##223-3; 223-4] Defendant Baca testifies that he does not have any recollection of

Plaintiff telling Defendant Baca that he had been injured. [#223-4 at ¶ 6] He states that

he first learned of these allegations when he was added as a defendant in this lawsuit.

[Id. at ¶¶ 4-5] He further testifies that he did not prepare a use of force incident report

because he did not believe that he had used force as defined by the regulations. [Id. at

¶¶ 11-14]

       Defendant Pacheco testifies that he recalls that, during the process of restraining

Plaintiff, Plaintiff said the handcuffs were too tight, but does not recall Plaintiff saying

anything that led Defendant Pacheco to believe that Plaintiff had been injured during

their encounter. [#223-3 at ¶ 4] Defendant Pacheco further testifies that he does not

recall learning that Plaintiff accused the Defendants of excessive force, that Plaintiff filed

a grievance, or that Plaintiff sought medical attention until after this lawsuit was filed.

[Id. at ¶¶ 4-7] Defendant Pacheco cannot recall why he did not prepare an incident

report regarding the October 4, 2019 incidents. [Id. at ¶ 9]

II.    ANALYSIS

       “Destruction of evidence, or spoliation, is a discovery offense.” Gates Rubber

Co. v. Bando Chem. Indus., Ltd., 167 F.R.D. 90, 101 (D. Colo. 1996). Federal Rule of



                                               9
Civil Procedure 37(e) provides for sanctions when “electronically stored information that

should have been preserved in the anticipation or conduct of litigation is lost because a

party failed to take reasonable steps to preserve it, and it cannot be restored or

replaced through additional discovery.”    “Rule 37(e) does not redefine the duty to

preserve; rather it incorporates the common-law duty to preserve relevant information

when litigation is reasonably foreseeable.” Bistrian v. Levi, 448 F.Supp.3d 454, 467-68

(E.D. Pa. 2020) (quotation omitted); see also Charlestown Capital Advisors, LLC v.

Acero Junction, Inc., 337 F.R.D. 47, 61 (S.D.N.Y. 2020) (“The duty to preserve

[electronically stored information] imposed by Rule 37(e) incorporates the longstanding

common law duty.”); Resnik v. Coulson, No. 17-cv-676(PKC)(SMG), 2019 WL 1434051,

at *7 (E.D.N.Y. Mar. 30, 2019) (same).

       As part of their common law discovery obligations, “putative litigants have a duty

to preserve documents that may be relevant to pending or imminent litigation.” Cache

La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614, 620 (D. Colo. 2007). As

explained by one court in this District:

       “Once it is established that a party’s duty to preserve has been triggered,
       the inquiry into whether a party has honored its obligation to preserve
       evidence turns on reasonableness, which must be considered in the
       context of whether ‘what was done—or not done—was proportional to that
       case and consistent with clearly established applicable standards.’”

Zbylski v. Douglas Cty. Sch. Dist., 154 F. Supp. 3d 1146, 1164 (D. Colo. 2015)

(emphasis in original) (quoting Rimkus Consulting Grp., Inc. v. Cammarata, 688 F.

Supp. 2d 598, 613 (S.D. Tex. 2010)).

       A court may impose sanctions for the destruction or loss of evidence.         See

Cache La Poudre, 244 F.R.D. at 620; Fed. R. Civ. P. 37(e) (stating that court, “upon

finding prejudice to another party from loss of the information [due to a failure to take
                                           10
reasonable steps to preserve it], may order measures no greater than necessary to cure

the prejudice”). “As a general rule, ‘[s]poliation sanctions are proper when (1) a party

has a duty to preserve evidence because it knew, or should have known, that litigation

was imminent, and (2) the adverse party was prejudiced by the destruction of the

evidence.’” Equal Emp. Opportunity Comm'n v. JetStream Ground Servs., Inc., 878

F.3d 960, 964 (10th Cir. 2017) (quoting Turner v. Pub. Serv. Co. of Colo., 563 F.3d

1136, 1149 (10th Cir. 2009)). The two most important factors in determining spoliation

sanctions are culpability of the offending party and actual prejudice to the other party.

See Browder v. City of Albuquerque, 187 F. Supp. 3d 1288, 1297 (D.N.M. 2016); HR

Tech., Inc. v. Imura Int’l U.S.A., Inc., No. 08-2220-JWL, 2010 WL 4792388, at *2 (D.

Kan. Nov. 17, 2010). To obtain an adverse inference instruction, the party claiming

prejudice must also prove bad faith. Turner, 563 F.3d at 1149; Fed. R. Civ. P. 37(e)(2)

(stating that, with respect to electronically stored information that was not preserved,

court may give adverse inference instruction “only upon finding that the party acted with

the intent to deprive another party of the information’s use in the litigation”).

       A. Whether the Duty to Preserve was Triggered

       The first question the Court must answer is whether the duty to preserve was

triggered. In making this decision, the Court must determine whether Defendants “knew

or should have known that the evidence may be relevant to future litigation.” Zbylski,

154 F. Supp. 3d at 1162-63; see also Fed. R. Civ. P. 37, 2015 Advisory Committee

Notes (noting that the rule is based upon the common-law duty for “potential litigants . . .

to preserve relevant information when litigation is reasonably foreseeable”). “[W]hile the

duty to preserve evidence is often triggered by the filing of a lawsuit . . ., th[e] duty may



                                              11
arise earlier if a party knows or should have known that the material may be relevant to

future litigation.” Zbylski, 154 F. Supp. 3d at 1163 (quotation omitted). Although the

analysis focuses on whether litigation was reasonably foreseeable, “courts may . . .

consider whether there was an independent requirement that the lost information be

preserved” pursuant to “statutes, administrative regulations, an order in another case, or

a party’s own information-retention protocols.”        Fed. R. Civ. P. 37, 2015 Advisory

Committee Notes. However, “[t]he fact that a party had an independent obligation to

preserve information does not necessarily mean that it had such a duty with respect to

the litigation, and the fact that the party failed to observe some other preservation

obligation does not itself prove that its efforts to preserve were not reasonable with

respect to a particular case.” Id.

       “In determining whether a party’s duty to preserve has been triggered, courts

evaluate facts such as the likelihood that a certain kind of incident will result in litigation;

the knowledge of certain employees about threatened litigation based on their

participation in the dispute; or notification received from a potential adversary.” Zbylski,

154 F. Supp. 3d at 1163. Additionally, “[c]ourts have found the duty to preserve to be

triggered based on an internal investigation into an incident.” Id. Ultimately, “a party’s

duty to preserve arises when it has notice that the [evidence] might be relevant to a

reasonably-defined future litigation,” id., and “the court’s decision must be guided by

the facts of each case,” Cache La Poudre Feeds, LLC, 244 F.R.D. at 621.

       Weighing these factors, the Court concludes that Defendants had a duty to

preserve video evidence of the incident. At least some of the video of the incident was

still available as of November 8, 2019. By that date, Plaintiff had told each of the



                                              12
Defendants that the cuffs had been applied too tightly over his previously broken right

arm, had screamed out for Defendant Baca to both stop and loosen the handcuffs, and

told Defendant Pacheco that the handcuff was too tight for him to put his right arm

behind his back. [#97 at 10-13; 209-1 at 2-3] He had also filed a grievance in which he

stated that the staff member who had placed the restraints on him was being

aggressive, pushed and pulled too hard, placed the restraints on too tightly, and refused

to loosen the restraints when asked to do so. [#192 at 19] He filed a subsequent

grievance in which he stated that something was wrong with his arm and that he

needed to have an x-ray taken. [Id. at 13] Under these circumstances, the duty to

preserve was triggered. Johns v. Gwinn, No. 7:18-CV-00150, 2020 WL 7138635, at *7

(W.D. Va. Nov. 30, 2020) (collecting cases for the proposition that “the mere filing of

grievances about an issue may trigger the duty to preserve on the part of a correctional

facility”); Lewis v. Erfe, No. 3:17-CV-01764 (VLB), 2020 WL 4581724, at *3 (D. Conn.

Aug. 10, 2020) (finding duty to preserve video triggered where inmate made his

complaints about his treatment known during the incident and subsequently submitted a

grievance stating that the nurse did not do a proper restraint check, that the restraints

were too tight, and that the inmate was seriously injured as a result); Lewis v. Zatecky,

No. 1:18-cv-00593-RLY-MJD, 2020 WL 9351305, at *1-2 (S.D. Ind. June 2, 2020)

(finding duty to preserve is triggered in prisoner litigation cases when the inmate files a

grievance with the correctional facility and/or formally submits a request for preservation

of evidence to the department of corrections); Evans v. Gallinger, No. 18-CV-194-WMC,

2020 WL 1984298, at *1 (W.D. Wis. Apr. 27, 2020) (“[G]iven that inmate complaints are

a required first step for inmates to pursue a claim in this court, it makes perfect sense



                                            13
that the inmate complaint would trigger the obligation to preserve any video footage.”);

Barnes v. Harling, 368 F. Supp. 3d 573, 607 (W.D.N.Y. 2019) (collecting cases for the

proposition that, “in the correctional context, a duty to preserve may attach when an

inmate is in a fight or when an inmate files grievances about the incident”).

       B. Actual Prejudice

       Having concluded that Defendants had a duty to preserve evidence that was lost

or destroyed, the Court must next determine whether Plaintiff was prejudiced by the loss

of evidence. “Spoliation sanctions are proper when the court determines that a party

had a duty to preserve relevant evidence, and the adverse party was prejudiced by the

destruction of the evidence.” Zbylski, 154 F. Supp. 3d at 1170-71. “The prejudice must

be actual, rather than merely theoretical.” Id. at 1171.

       Here, Plaintiff has suffered some prejudice by the destruction of the video

evidence. Plaintiff alleges that Defendant Baca placed the handcuffs too tightly on

Plaintiff’s right arm and then proceeded to act aggressively, moving very fast and

intentionally pulling very hard on the chains. [#97 at 10] While the Court has some

doubts as to whether the video footage would be able to detect the tightness of the

restraints, the video would show whether Defendant Baca was acting aggressively or

yanking on the chains and may show Plaintiff’s reaction to those movements. Thus, the

Court concludes that Plaintiff has been prejudiced by the destruction of the videos.

       C. Sanctions

       Because the Court finds that the duty to preserve was triggered and that Plaintiff

has suffered prejudice, the Court must determine what sanctions, if any, are

appropriate. See Zbylski, 154 F. Supp. 3d at 1170-71; Cache La Poudre, 244 F.R.D. at



                                            14
621; Fed. R. Civ. P. 37(e).      In evaluating the appropriate sanction, the two most

important factors are the culpability of the offending party and actual prejudice to the

other party. See Browder, 187 F. Supp. 3d at 1297; HR Tech., 2010 WL 4792388, at

*2.

       Plaintiff asks the Court for an adverse jury instruction and the entry of default

judgment. 6 [#209 at 8] “The entry of default judgment or the imposition of adverse

inferences require a showing of bad faith.” Jones v. Norton, 809 F.3d 564, 580 (10th

Cir. 2015); see also Turner, 563 F.3d at 1149; Rule 37(e) (with respect to electronically

stored information, court may give adverse inference instruction only “upon finding that

the party acted with the intent to deprive another party of the information’s use in the

litigation”). Here, despite this Court’s invitation to Plaintiff to set forth any evidence he

had to support his assertion that the videos were destroyed intentionally or in bad faith

[#206], Plaintiff failed to present any evidence contradicting the sworn testimony

presented by Defendants that the videos were overwritten as part of the jail’s standard

protocol [#205-1]. Thus, because Plaintiff has not demonstrated bad faith, the Court

cannot grant Plaintiff’s request for an adverse inference instruction or imposition of

default judgment.

       While the Court concludes that entry of default judgment or the imposition of

adverse inferences is not warranted, the Court notes that Plaintiff has suffered some



6 As indicated earlier, the Court specifically asked Plaintiff to set forth the remedies that
he seeks. [#206] In response, Plaintiff cited each subsection of Rule 37(b) and Rule
37(e). Rule 37(b) is inapplicable as Defendants have not violated a court order. [#209
at 7-8] And while Rule 37(e)(1) authorizes the Court to “order measures no greater than
necessary to cure the prejudice,” beyond his request for default judgment or an adverse
instruction, Plaintiff does not cite to any specific measures that could cure the prejudice
in this case [see generally #209].
                                             15
prejudice and, as a result, some sanction may be appropriate. The Court concludes

that it may be appropriate to allow Plaintiff to present evidence at trial about the failure

to preserve the videos. See Hatfield v. Wal-Mart Stores, Inc., 335 F. App’x 796, 804

(10th Cir. 2009) (affirming district court’s decision in slip and fall case: (1) allowing

plaintiff to present evidence regarding the unavailability of store surveillance video,

though video from the date in question did not show the actual fall, but (2) refusing to

impose adverse inference or other instruction); Session v. Romero, No. 14-cv-02406-

PAB-KLM, 2019 WL 324777, at *1, 5 (D. Colo. Jan. 25, 2019) (allowing parties at trial to

present evidence regarding the destruction of certain evidence and to argue whatever

inferences the parties hope the jury would draw from the absence of that evidence

where plaintiff demonstrated spoliation of evidence but not bad faith).         Ultimately,

however, the Court believes that issues of the relevance of this evidence and the

appropriateness of arguing for inferences therefrom should be determined by United

States District Court Judge Christine M. Arguello, the presiding district court judge, once

she has had the opportunity to hear the other evidence that has been presented.

Plaintiff may include any proposed evidence about the destruction of the videos in the

proposed Final Pretrial Order, and the parties may raise the relevance issue with Judge

Arguello at the Trial Preparation Conference.

       Thus, for the reasons stated above, it is ORDERED that Plaintiff’s Motion [#192]

is GRANTED to the extent it seeks a finding of spoliation and prejudice from

that spoliation but DENIED to the extent it seeks entry of default judgment or the

imposition of an adverse inference. At the Trial Preparation Conference, Plaintiff




                                            16
may raise the issue of introducing evidence about the destruction of the videos

during the trial and arguing appropriate inferences from that destruction.

DATED: May 25, 2021                            BY THE COURT:

                                               s/Scott T. Varholak
                                               United States Magistrate Judge




                                          17
